UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1501




In re: MICHAEL ROBERT KEARNS, a/k/a David Smith, a/k/a David
Williams, a/k/a The Colonel,



                Petitioner.




                On Petition for a Writ of Mandamus
                      (3:05-cr-00400-FDW-12)


Submitted:   August 18, 2011                 Decided:   August 22, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael Robert Kearns, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael Robert Kearns petitions for a writ of mandamus

from this court.     To the extent Kearns alleges that the district

court has unduly delayed in ruling on his motion to vacate, our

review indicates that the district court denied the motion on

April 3, 2011.      Therefore, we find there has been no undue delay

in the district court.

           To the extent Kearns seeks review of the merits of his

motion to vacate, mandamus relief is a drastic remedy and should

be used only in extraordinary circumstances.                 Kerr v. United

States Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui,    333   F.3d   509,   516-17    (4th   Cir.    2003).     Further,

mandamus relief is available only when the petitioner has a

clear right to the relief sought.           In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                Mandamus may not be

used as a substitute for appeal.            In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007).           The relief sought by Kearns

is not available by way of mandamus.

           Accordingly,     we    deny     the   mandamus    petition.       We

dispense     with   oral   argument      because   the     facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             PETITION DENIED

                                      2